Haskell, J.
Writ of entry to recover a tract of land lying in the angle formed by intersection of the north line of the Moody lot with the sea shore.
The defendant seasonably disclaimed all the land within the west angle made by the sea shore and road, and pleaded nid disseizin as to the residue. The evidence shows that defendant was not in possession of any part of the land demanded and lying north of the town road as actually built, the part disclaimed.
This defeats the plaintiff’s action, unless he proves a legal title to more of the land demanded. He claims title under a deed bounding his land by the sea shore and by the road ; and claims the road to be a boundary as if constructed on the land of Moody, in a right line with its general course, until it should reach the sea shore; whereas, in building, it was, in fact, deflected northerly from his land, a few rods short of the sea shore, across a point of land, not owned by him, some seven rods wide, to the sea shore.
*297This road was laid out by the selectmen, before the plaintiff took his title, "fifty-four rods to the sea shore, thence northeasterly on land of Robert H. Heard seven rods to the old lime kiln.” The lime kiln stood on the shore. The article in the warrant was " to see if the town will vote to accept a road running from the end of the Ash Point road, near Robert H. Heard’s, to the beach, as laid out by the selectmen.” The town voted, "to accept the report of the selectmen in regard to the Heard road, so-called.” The road .was actually laid and built fifty-four rods to a point short of the sea shore, and then northeasterly seven rods to the sea shore. This road as actually built constituted the plaintiff’s boundary. It was made a monument in his deed. It was definite and certain, and must control. Sproul v. Foye, 55 Maine, 164.
It was contended that the clause in plaintiff’s deed, at the end of the particular description of the premises by metes and bounds, "meaning and intending to convey to the ” plaintiff "the same premises conveyed to me,” &c., should enlarge the specific description in it, given by metes and bounds. Assuming that the language referred to a larger estate than is included by the metes and bounds given, which is by no means certain, the contention cannot prevail. It is merely a help to trace the title, but cannot enlarge the grant. Brunswick Savings Institution v. Crossman, 76 Maine, 577.
The road ends at the sea shore, high water mark. So does the plaintiff’s title. He is bounded, "To the sea shore; thence by the sea shore.” This boundary goes to high water mark only. Storer v. Freeman, 6 Mass. 439 ; Nickerson v. Crawford, 16 Maine, 245 ; Montgomery v. Reed, 69 Maine, 510.
Sometimes, presumptions arise that the owners of land adjoining the sea or an inland river, or a highway, own the flats, or to the thread of the stream or way. But it is never held that a grant to the sea shore, to the bank of a river, or to the line of a highway carries title beyond high water or the side of the river or' road. When the language is of doubtful meaning, requiring construction, as in Snow v. Mt. Desert Isl. Real Est. Co. 84 Maine, 14, where the bound was the sea — low water *298mark — thence around a parcel of land to the shore - — ■ high water mark — thence to the first bound, the intent to include the shore, that part between high and low water, is manifest and must govern. So in Erskine v. Moulton, 84 Maine, 243, where the descriptions are confused, and in other cases, too numerous to mention. Judgment for defendant.
Peters, C. J., "Walton, Virgin, Libbey, Foster and Haskell, JJ., concurred.